TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 28, 2021



                                      NO. 03-19-00924-CV


                                Wendi Mae Davidson, Appellant

                                                v.

                 Judy Kay Davidson and Robert Lloyd Davidson, Appellees




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on December 23, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.